EXHIBIT 10.2
TRANSITION SERVICES AGREEMENT
by and between
BENTLEY PHARMACEUTICALS, INC.
and
CPEX PHARMACEUTICALS, INC.
Dated as of June 13, 2008

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
     THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
June 13, 2008, by and between Bentley Pharmaceuticals, Inc., a Delaware
corporation (“Bentley”), and CPEX Pharmaceuticals, Inc., a Delaware corporation
(“CPEX”), each a “Party” and together, the “Parties”.
R E C I T A L S:
     WHEREAS, the Board of Directors of Bentley has determined that it is
appropriate, desirable and in the best interests of Bentley and its stockholders
to separate Bentley into two separate, independent and publicly traded
companies;
     WHEREAS, to effect this separation the Parties entered into that certain
Separation and Distribution Agreement dated as of the date hereof, as amended or
otherwise modified from time to time (the “Separation Agreement”);
     WHEREAS, prior to the Distribution Date (as hereinafter defined), the CPEX
Business (as hereinafter defined) will have received various support services
from Bentley and its Subsidiaries (as hereinafter defined), and the Bentley
Business (as hereinafter defined) will have received various support services
from CPEX and its Subsidiaries;
     WHEREAS, the Parties have agreed to enter into this Agreement in order for
Bentley to assist CPEX, and for CPEX to assist Bentley, each for a period from
and after the Distribution Date, by providing to CPEX and Bentley, respectively,
certain services and support not otherwise specified in the Separation Agreement
or any other Ancillary Agreement (as hereinafter defined).
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
1. Definitions.
As used in this Agreement, the following capitalized terms shall have the
following meanings:
     “Additional Service” shall have the meaning set forth in Section 2.7(b).
     “Affiliate” shall have the meaning set forth in the Separation Agreement.
     “Agreement” shall have the meaning set forth in the preamble hereof.
     “Agreement Dispute” shall have the meaning set forth in Section 12.
     “Ancillary Agreement” shall have the meaning set forth in the Separation
Agreement.
     “Bentley” shall have the meaning set forth in the preamble hereof.

2



--------------------------------------------------------------------------------



 



     “Bentley Business” shall have the meaning set forth in the Separation
Agreement.
     “Bentley Group” shall have the meaning set forth in the Separation
Agreement.
     “Bentley Project Manager” shall have the meaning set forth in Section 2.9.
     “Bentley Services” shall mean the enumerated services described on
Schedule A attached hereto.
     “Business” shall mean the Bentley Business or the CPEX Business, as
applicable.
     “Business Day” shall have the meaning set forth in the Separation
Agreement.
     “Confidential Information” shall have the meaning set forth in the
Separation Agreement.
     “Contract” shall have the meaning set forth in the Separation Agreement.
     “CPEX” shall have the meaning set forth in the preamble hereof.
     “CPEX Business” shall have the meaning set forth in the Separation
Agreement.
     “CPEX Group” shall have the meaning set forth in the Separation Agreement.
     “CPEX Project Manager” shall have the meaning set forth in Section 2.9.
     “CPEX Services” shall mean the enumerated services described on Schedule B
attached hereto.
     “Default Interest Rate” shall have the meaning set forth in Section 3.1(c).
     “Delaware Courts” shall have the meaning set forth in Section 15.16.
     “Distribution” shall have the meaning set forth in the Separation
Agreement.
     “Distribution Date” shall have the meaning set forth in the Separation
Agreement.
     “Due Date” shall have the meaning set forth in Section 3.1(b).
     “Fee” or “Fees” shall have the meaning set forth in Section 3.1(a).
     “Force Majeure” shall mean, with respect to a Party, an event beyond the
reasonable control of such Party (or any Person acting on its behalf), which by
its nature could not have been foreseen by such Party (or such Person), or, if
it could have been foreseen, was unavoidable, and includes acts of God, storms,
floods, earthquakes, hurricanes, riots, pandemics, fires, sabotage, strikes,
lockouts, civil commotion or civil unrest, interference by civil or military
authorities, acts of war (declared or undeclared) or armed hostilities or other
national or international calamity or one or more acts of terrorism.

3



--------------------------------------------------------------------------------



 



     “Governmental Approvals” shall mean any notices or reports to be submitted
to, or other filings to be made with, or any consents, registrations, approvals,
permits or authorizations to be obtained from, any Governmental Entity.
     “Governmental Entity” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign or multinational, exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
official thereof.
     “Group” shall mean either the Bentley Group or the CPEX Group, as
applicable.
     “Law” shall have the meaning set forth in the Separation Agreement.
     “Liabilities” shall mean any and all debts, liabilities, and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured, reserved
or unreserved, or determined or determinable of any kind or nature whatsoever,
including those arising under any Law or Action, whether asserted or unasserted,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Entity, and those arising under any
Contract or any fines, damages or equitable relief which may be imposed in
connection with any of the foregoing and including all costs and expenses
related thereto (including, without limitation, attorneys’ fees, interest,
penalties and costs of investigation and preparation for defense).
     “Omitted Service” shall have the meaning set forth in Section 2.7(a).
     “Party” shall have the meaning set forth in the preamble hereof.
     “Person” shall mean any natural person, firm, individual, corporation,
business trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any Governmental Entity.
     “Reimbursement Amount” shall have the meaning set forth in Section 4.2.
     “Schedules” shall mean Schedule A and Schedule B attached hereto.
     “Separation Agreement” shall have the meaning set forth in the recitals
hereto.
     “Service” shall mean any of the CPEX Services and the Bentley Services, as
applicable.
     “Service Provider” shall mean Bentley with respect to the Bentley Services,
and CPEX with respect to the CPEX Services.
     “Service Recipient” shall mean CPEX with respect to the Bentley Services,
and Bentley with respect to the CPEX Services.

4



--------------------------------------------------------------------------------



 



     “Services Group” shall mean any Services or group of Services identified on
one of the Schedules for which Service or group of Services a single, separate
Fee is specified on such Schedule.
     “Services Term” shall have the meaning set forth in Section 4.1.
     “Subsidiary” shall have the meaning set forth in the Separation Agreement.
2. Services.
     2.1 Scope of Services.
     (a) CPEX hereby retains Bentley to provide, and Bentley hereby agrees to
provide, the Bentley Services to CPEX or any of its Subsidiaries, as designated
by CPEX, during the relevant Services Term.
     (b) Bentley hereby retains CPEX to provide, and CPEX hereby agrees to
provide, the CPEX Services to Bentley or any of its Subsidiaries, as designated
by Bentley, during the relevant Services Term.
     (c) Notwithstanding anything to the contrary in this Agreement, (i) the
Bentley Services shall be available to CPEX or any of its Subsidiaries only for
the purposes of conducting the CPEX Business substantially in the same manner
and places as it was conducted immediately prior to the Distribution Date; and
(ii) the CPEX Services shall be available to Bentley or any of its Subsidiaries
only for the purposes of conducting the Bentley Business substantially in the
same manner and places as it was conducted immediately prior to the Distribution
Date.
     2.2 Provision of Services. The Bentley Services may be directly provided by
Bentley or may be provided through any of its Affiliates or subcontractors, and
the CPEX Services may be directly provided by CPEX or may be provided through
any of its Affiliates or subcontractors; provided, however, that the applicable
Service Provider shall remain responsible, in accordance with this Services
Agreement, for performance of any Service it causes to be so provided.
     2.3 No Assumption or Modification of Obligations. Nothing herein shall be
deemed to (i) constitute the assumption by Service Provider or any of its
Affiliates, or the agreement to assume, any duties, obligations or liabilities
of Service Recipient or its Affiliates whatsoever; or (ii) alter, amend or
otherwise modify any obligation of Bentley or CPEX under the Separation
Agreement.
     2.4 Application of Resources. Unless otherwise expressly required under the
terms of any relevant Schedule or the Separation Agreement, or otherwise agreed
to by the Parties in writing, in providing the Services, Service Provider or its
Affiliates shall not be obligated to: (i) expend funds and other resources
beyond levels that would be customary and reasonable for any other nationally
recognized service provider to perform services that are similar to the relevant
Services; (ii) maintain the employment of any specific employee or
subcontractor; (iii) purchase, lease or license any additional (measured as of
the date hereof) equipment or materials (expressly excluding any renewal or
extension of any leases or licenses required for Service Provider to

5



--------------------------------------------------------------------------------



 



perform the relevant Services during the relevant Services Term); (iv) pay any
of Service Recipient’s costs related to its or any of its Affiliates’ receipt of
the Services; (v) lend any funds to a Service Recipient or its Affiliates; or
(vi) make any payments or disbursements on behalf of Service Recipient, except
to the extent Service Recipient has previously delivered to Service Provider
sufficient funds to make any such payment or disbursement.
     2.5 Performance of Services. Subject to the other terms (i) in this
Agreement setting forth and circumscribing Service Provider’s performance
obligations hereunder (including in Sections 2.1, 2.2, 2.3, 2.4, 2.6, 2.7, 2.8
and 6), and (ii) in the relevant Schedules, each Service Provider shall perform,
or cause the applicable members of its Group to perform, the Services required
to be provided by it hereunder in a manner specifically described in the
relevant Schedules, or, to the extent not so described in such Schedules, in a
manner that is substantially the same in nature, accuracy, quality,
completeness, timeliness, responsiveness and efficiency with how such relevant
Services have been rendered to the CPEX Business by Bentley (or any of its
Subsidiaries) prior to the Distribution Date, or to the Bentley Business by CPEX
(or any of its Subsidiaries) prior to the Distribution Date, as the case may be.
Notwithstanding the foregoing, it shall not be deemed to be a breach of this
Agreement if the Service Provider fails to meet the standards required under
this Section 2.5 because of the failure of the Service Recipient to cooperate
with or provide information or services to the Service Provider as required
under this Agreement.
     2.6 Transitional Nature of Services; Changes. The Parties acknowledge the
transitional nature of the Services and agree that notwithstanding anything to
the contrary herein, each Service Provider may make changes from time to time in
the manner of performing the Services if such Service Provider is making similar
changes in performing similar services for itself and/or its Subsidiaries;
provided that Service Provider must provide Service Recipient with at least
thirty (30) days prior written notice of such changes.
     2.7 Omitted Services; Additional Services; Extension of Services Terms.
     (a) Omitted Services. Within forty-five (45) days of the Distribution Date,
if a Party identifies a service that the other Party (or a member of such other
Party’s Group) previously provided to such first Party (or any of its
Subsidiaries) prior to the Distribution Date, but such service was inadvertently
omitted from inclusion in the Services to be received by such first Party under
this Agreement (an “Omitted Service”), then, upon the prior written consent of
the Party that would be Service Provider of such Omitted Service (which consent
shall not be unreasonably conditioned, withheld or delayed), such Omitted
Service shall be added and considered as part of the Services to be provided by
such Service Provider. The Parties shall cooperate and act in good faith to
reach agreement on the fees and other specific terms and conditions applicable
to such Omitted Service, provided that if such Omitted Service is substantially
similar to any other Service provided by Services Provider under this Agreement,
such fees and other specific terms and conditions shall be substantially similar
to the fees and other specific terms and conditions applicable to such other
Services. Upon the Parties’ agreement on the fees and other specific terms and
conditions applicable to an Omitted Service, the Parties shall execute an
amendment to this Agreement that provides for the substitution of the relevant
Schedule, or additions of supplements to the relevant Schedule, in order to
describe such

6



--------------------------------------------------------------------------------



 



Omitted Service and the agreement upon the related fees and other specific terms
and conditions applicable thereto.
     (b) Additional Services; Extension of Services Terms. In the event that the
Parties identify and agree upon (i) an additional service to be provided under
this Agreement (other than an Omitted Service), as well as the related fees and
other specific terms and conditions applicable thereto (an “Additional
Service”), or (ii) an extension of any particular Service Term for any Services
Group, as well as the related fees and other specific terms and conditions
applicable thereto, the Parties shall execute an amendment to this Agreement
that provides for the substitution of the relevant Schedule, or additions of
supplements to the relevant Schedule, in order to describe such Additional
Service or extension, and the agreed upon related fees and other specific terms
and conditions applicable thereto. It is understood that the Service Provider
has no obligation to provide Additional Services and may reject any request by
any Service Recipient for Additional Services for any reason or for no reason.
     2.8 Impracticability. Subject to the provisions of Section 2.10, Service
Provider shall not be required to provide any Service to the extent: (A) that
the performance of the Services would (i) require Service Provider or any of its
Affiliates to violate any applicable Laws (including any applicable codes or
standards of conduct established any Governmental Entity with respect to their
activities subject to the jurisdiction of such Governmental Entity) or any
internal policy reasonably adopted in order to comply with any applicable Laws;
(ii) result in the breach of any software license, lease, or other Contract; or
(iii) require prior approval of a Governmental Entity (except to the extent such
approval has already been obtained); or (B) provided under Section 15.20.
     2.9 Project Managers. Bentley shall designate to CPEX at least one
individual to whom all of CPEX’s communications may be addressed with respect to
the Bentley Services and who has authority to act for and bind Bentley in all
aspects with respect to the Bentley Services (the “Bentley Project Manager”).
CPEX shall designate to Bentley at least one individual to whom all of Bentley’s
communications may be addressed with respect to the CPEX Services and who has
authority to act for and bind CPEX in all aspects with respect to the CPEX
Services (the “CPEX Project Manager”). The initial Bentley Project Manager
designated by Bentley shall be Richard Lindsay and the initial CPEX Project
Manager designated by CPEX shall be Robert Hebert.
     2.10 Cooperation. In the event that there is nonperformance of any Service
as a result of (i) a Force Majeure event described in Section 15.19, or
(ii) impracticability pursuant to Section 2.8, the Parties agree to work
together in good faith to arrange for an alternative means by which the
applicable Service Recipient may obtain, at its sole cost and expense, the
Service so affected. The Parties and the members of their respective Groups
shall cooperate with each other in connection with the performance of the
Services, including producing on a timely basis all Contracts, documents and
other information that is reasonably requested with respect to the performance
of Services; provided, however, that such cooperation shall not unreasonably
disrupt the normal operations of the Parties and the members of their respective
Groups; and provided, further, however the Party requesting cooperation shall
pay all reasonable out-of-pocket costs and expenses incurred by the Party or any
members of its Group furnishing such

7



--------------------------------------------------------------------------------



 



requested cooperation, unless otherwise expressly provided in this Agreement or
the Separation Agreement.
3. Pricing.
     3.1 Fees. In consideration of Services performed pursuant to this
Agreement, the Parties shall pay the applicable fees (individually a “Fee” and
collectively the “Fees”) as follows:
               (a) by Bentley to CPEX, a non-refundable fee, in the amount of
$78,165 (seventy eight thousand, one hundred and sixty five dollars) to be paid
on or prior to the Distribution Date, which amount shall be included in “cash
and cash equivalents included in clause (ii)(a) of the definition of “CPEX
Assets”; and
               (b) by CPEX to Bentley, the fee as specified in Schedule A, based
upon the costs of the Bentley Services as consistent with the cost allocation
methods used by Bentley immediately prior to the Distribution Date, which shall
include a fair and reasonable allocation for the employees, facilities and other
overhead.
In the event that the Service is terminated, the Fees payable will be
apportioned based on the number of unpaid days as of the date that such Service
is terminated.
     3.2 Payment Procedures. If Fees are payable pursuant to Section 3.1 (b):
               (a) Service Provider shall invoice Service Recipient on a monthly
basis for all Fees accrued with respect to the prior month. Fees shall be
payable by Service Recipient within thirty (30) days after Service Recipient’s
receipt of an invoice (the “Due Date”). All amounts (i) payable pursuant to the
terms of this Agreement shall be paid to Service Provider as directed by Service
Provider, and (ii) due and payable hereunder shall be invoiced and paid in U.S.
dollars, except as may be expressly provided in any relevant Schedule. A Service
Recipient’s obligation to make any required payments under this Agreement shall
not be subject to any unilateral right of offset, set-off, deduction or
counterclaim, however arising. If any payment is not paid when due, the Service
Provider shall have the right, without any liability to the Service Recipient,
or anyone claiming by or through the Service Recipient, upon thirty (30) days’
notice, to cease providing such Services for which payment was not received,
which right may be exercised by the Service Provider in its sole and absolute
discretion.
               (b) Interest. Subject to the provisions of Section 3.2, amounts
not paid on or before the Due Date shall be payable with interest, accrued at
LIBOR plus 50 basis points (the “Default Interest Rate”) (or the maximum legal
rate whichever is lower), calculated for the actual number of days elapsed,
accrued from the Due Date until the date of the actual receipt of payment.
               (c) Disputes. In the event that Service Recipient disputes the
accuracy of any invoice or portion thereof, Service Recipient shall provide
Service Provider on or prior to the Due Date written notice of the disputed
amounts, together with a statement of the particulars of the dispute, including
the calculations with respect to any errors or inaccuracies claimed. Should
Service Recipient fail to provide evidence of the invoice errors claimed on or
before the Due Date, the disputed amounts shall be owed with interest at the
Default Interest Rate from the Due Date until payment is received. Should
Service Recipient provide the required information

8



--------------------------------------------------------------------------------



 



on or before the Due Date, Service Provider shall make a determination on the
dispute no later than thirty (30) days from the Due Date. If Service Recipient
has (i) underpaid the amount actually due, Service Recipient shall remit to the
Service Provider, within five (5) Business Days after receipt of the
determination from Service Provider, any amount due plus interest at the Default
Interest Rate from the Due Date until paid, or (ii) overpaid the amount actually
due, Service Provider shall remit to Service Recipient, within five (5) Business
Days after determination of such overpayment, any refund plus interest at the
Default Interest Rate on such refund from the date Service Provider received the
overpayment until refunded. Notwithstanding any disputed invoice or portion
thereof, Service Recipient shall nevertheless pay when due any undisputed amount
of such invoice to Service Provider.
     3.3 Taxes. If any Governmental Entity shall impose a tax on the Services
rendered to a Service Recipient or its Subsidiaries by Service Provider
hereunder, Service Recipient agrees to pay, or remit to Service Provider so that
Service Provider may pay, the amount of such tax imposed now or in the future on
the Services rendered to Service Recipient or its Subsidiaries by Service
Provider under this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, Service Recipient shall have no liability for, and
shall not be obligated to pay for, any property taxes of any kind or type
applicable to the property of Service Provider or any of its Subsidiaries or any
income taxes of any kind or type applicable to the income of Service Provider or
any of its subsidiaries, except as may be expressly provided in any relevant
Schedule.
     3.4 Expenses. In addition to the payment of all Fees, at the end of each
month during the Services Term, Service Recipient shall reimburse Service
Provider for all reasonable out-of-pocket costs and expenses incurred by Service
Provider or its Affiliates in connection with providing the Services (including
all travel-related expenses) to the extent that such costs and expenses are not
reflected in the Fees for such Services. Any travel-related expenses incurred in
performing the Services shall be incurred and charged to Service Recipient in
accordance with Service Provider’s then applicable business travel policies.
4. Services Term; Termination.
     4.1 Services Term. The performance of the Services shall commence on the
Distribution Date and, unless earlier terminated pursuant to Section 4.2 or 4.3,
shall terminate on the earlier of (i) six (6) months from the date hereof,
subject to one renewal period up to six (6) months upon the terms as mutually
agreed by the Parties in accordance with section 2.7(b), or (ii) such earlier
date as may be expressly provided for in the relevant Schedule (the “Services
Term”).
     4.2 Termination. The obligations under this Agreement may be terminated
prior to the expiration of the relevant Services Term only as follows:
     (a) by Service Recipient, at its sole discretion, upon prior written notice
to Service Provider;

9



--------------------------------------------------------------------------------



 



     (b) with respect to the CPEX Services, by CPEX upon the prior written
consent of Bentley;
     (c) with respect to the Bentley Services, by Bentley, at its sole
discretion, upon prior written notice to CPEX;
provided that, in Sections 4.2 (a), 4.2 (b) and 4.2 (c) above (i) unless
otherwise agreed upon in writing by the Parties, the termination will be
effective as of the last day of the calendar month immediately following the
calendar month in which such termination notice is provided, and (ii) the
terminating Party, shall reimburse the non-terminating Party for any and all
out-of-pocket costs and expenses incurred as a result of the early termination
as compared with the expiration of the relevant Services Term, including without
limitation, internal demobilization or incremental, unplanned severance costs,
and early termination fees and other costs incurred in order to terminate or
reduce the level of services provided under this Agreement (the “Reimbursement
Amount”). The Reimbursement Amount shall be due and payable within thirty
(30) days of the terminating Party’s receipt of the invoice, if any, providing
the Reimbursement Amount from the non-terminating Party.
     (d) with respect to all Services included in any Services Group with
respect to which there is a breach, by the non-breaching Party if the other
Party fails to observe or perform in any material respect any term, obligation,
or condition of this Agreement and the defaulting Party does not cure such
failure within thirty (30) days after written demand by the first Party,
provided that if the defaulting Party begins promptly and diligently to cure
such breach in accordance with this provision and such breach is not capable of
being cured within such 30-day period, the defaulting Party shall have up to an
additional thirty (30) days to cure such breach if it demonstrates that it is
reasonably capable of curing such breach within such additional thirty (30) day
period;
     (e) with respect to the entire Agreement, by either Party if the other
Party makes a general assignment for the benefit of creditors, or files a
voluntary petition in bankruptcy or for reorganization or rearrangement under
the bankruptcy laws, or if a petition in bankruptcy is filed against such other
Party and is not dismissed within thirty (30) days after the filing, or if a
receiver or trustee is appointed for all or a material portion of the property
or assets used by the other Party to perform Services hereunder; or
     (f) with respect to all Services included in any Services Group that is
adversely affected by a Force Majeure, by either Party if Service Provider fails
to perform in any material respect its obligation to perform any Services within
such Services Group as a result of circumstances of Force Majeure and such Force
Majeure continue to exist for at least sixty (60) consecutive days.
     4.3 Rights and Obligations Upon Termination. Upon expiration of the
Services Term or in the event of a termination pursuant to Section 4.2, no
Party, nor any of its Affiliates, shall have any liability or further obligation
to any other Party or any of its Affiliates pursuant to this Agreement, except:
(i) that the provisions of Sections 3 (to the extent of amounts accrued
thereunder through the date of such expiration or termination), 4, 5, 6, 9, 11,
12, 13, 14 and 15 (as well as in each case associated defined terms) shall
survive any such expiration or

10



--------------------------------------------------------------------------------



 



termination and not be extinguished thereby; and (ii) any Party nevertheless
shall be entitled to seek any remedy to which it may be entitled at law or in
equity for the violation or breach by the other Party of any agreement,
covenant, representation, warranty, or indemnity contained in this Agreement
that occurs prior to such expiration or termination.
5. Return of Leased Property or Licensed Software.
Service Recipient shall be liable for all costs and expenses incurred by Service
Provider or any of its subsidiaries resulting from any delay or failure of
Service Recipient to return to Service Provider or any licensor, as applicable,
any leased property or licensed software that is included as part of the
Services provided to such Service Recipient upon (i) the termination of the
relevant Services as provided herein, or (ii) the expiration of the term of the
applicable lease or license, provided that Services Provider has provided
Service Recipient with at least sixty (60) days prior written notice of such
expiration.
6. Distribution Date.
This Agreement shall be effective as of the Distribution Date.
7. Internal Controls and Procedures
In addition to the record retention requirements of the Separation Agreement,
with respect to the Services for which each Service Provider is responsible,
such Service Provider shall maintain and comply with such internal controls and
procedures as are necessary to comply with the Sarbanes-Oxley Act of 2002 or as
otherwise agreed by the Parties to be implemented by the Parties to comply with
internal controls and procedures or applicable Law. In the event a Service
Recipient requires a change to the internal controls or procedures, or requires
the implementation of additional internal controls or procedures, related to the
Services required to be provided to such Service Recipient in order for such
Service Recipient to comply with changes to applicable Law, Service Provider
shall change or add to such Service Provider’s internal controls or procedures
related to such Services as reasonably requested by such Service Recipient;
provided, however, in connection with a Service Provider changing or adding to
internal controls or procedures as required by the foregoing, Service Recipient
shall pay for any and all additional costs and expenses associated with the
implementation or maintenance of the applicable change or addition; provided,
further, however, that if such change or addition is required for the compliance
by both Parties with a Law applicable to both Parties, the Parties shall
negotiate in good faith an equitable sharing of the costs and expenses
associated with such change or addition.
8. Books and Records.
The Parties shall keep and maintain books, records, accounts and other documents
sufficient to reflect accurately and completely the transactions conducted, and
all associated costs incurred, pursuant to this Agreement. Such records shall
include receipts, invoices, memoranda, vouchers, inventories, timesheets and
accounts pertaining to the Services, as well as complete copies of all
contracts, purchase orders, service agreements and other such arrangements
entered into in connection therewith.

11



--------------------------------------------------------------------------------



 



9. Compliance with Laws and Governmental Requirements.
Each Party shall be responsible for compliance with all Laws affecting its
Business. Each Service Recipient shall be responsible for any use such Service
Recipient may make of the Services to assist it in complying with applicable
Laws. Each Service Provider shall comply with (i) all Laws applicable to the
provision by it of the Services hereunder; and (ii) the accounting and reporting
requirements of any Governmental Entity having jurisdiction over it or any
member of its Group with respect to their respective activities related to such
Service Provider’s performance of the Services.
10. Disclaimer and Limitation of Liability.
     (A) EACH PARTY ACKNOWLEDGES AND AGREES (I) THAT ALL SERVICES ARE PROVIDED
BY SERVICE PROVIDER ON AN “AS IS” BASIS, AND (II) THAT NEITHER SERVICE PROVIDER
NOR ANY MEMBER OF ITS GROUP MAKES ANY REPRESENTATIONS OR WARRANTIES, WHETHER
STATUTORY, EXPRESS, OR IMPLIED, TO SERVICE RECIPIENT OR ANY OF ITS AFFILIATES
WITH RESPECT TO THE SERVICES, ANY EQUIPMENT OR MATERIALS PROVIDED UNDER THIS
AGREEMENT, OR OTHERWISE HEREUNDER, INCLUDING ANY WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTIES ARISING FROM COURSE OF
DEALING OR USAGE OF TRADE.
     (B) NO PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO ANY OTHER PARTY FOR
ANY SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING LOSS OF PROFITS OR REVENUE, LOSS OF BUSINESS, LOSS OF USE OR OF DATA,
INTERRUPTION OF BUSINESS OR OTHERWISE) RESULTING OR ARISING FROM THE SERVICES,
ANY PERFORMANCE OR NONPERFORMANCE OF THE SERVICES OR TERMINATION OF THE SERVICES
REGARDLESS OF WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF
WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY IN TORT, OR ANY OTHER
LEGAL OR EQUITABLE THEORY, EXCEPT TO THE EXTENT THAT ANY SUCH DAMAGES RELATE TO
A CLAIM FOR INDEMNIFICATION PURSUANT TO ARTICLE XI, A BREACH OF ANY OF THE
CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT OR THE SEPARATION AGREEMENT, OR
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE SERVICE PROVIDER OR ITS
AFFILIATES.
11. Indemnity.
     (a) Service Recipient Indemnity. Service Recipient hereby agrees to
indemnify, defend and hold harmless Service Provider and each of its Affiliates
from and against any and all claims, losses, demands, liabilities, costs and
expenses (including reasonable attorneys’ fees and costs and expenses related
thereto) suffered or incurred by Service Provider or any of its Affiliates as a
result of or in connection with any third party claims arising from Service
Provider’s or any of its Affiliates’ performance of the Services hereunder,
except to the extent

12



--------------------------------------------------------------------------------



 



such third party claims are based in whole or in part on Service Provider’s or
any of its Affiliates’ fraud, gross negligence or willful misconduct in
performing the Services.
     (b) Service Provider Indemnity. Service Provider hereby agrees to
indemnify, defend and hold harmless Service Recipient and each of its Affiliates
from and against any and all claims, losses, demands, liabilities, costs and
expenses (including reasonable attorney’s fees and costs and expenses related
thereto) suffered or incurred by Service Recipient or any of its Affiliates as a
result of, or in connection with, any third party claims to the extent caused by
the fraud, gross negligence or willful misconduct of Service Provider or any of
its Affiliates in performing the Services. In no event shall the aggregate
liability of Service Provider and its Affiliates to Service Recipient and its
Affiliates, for any damages concerning Service Provider’s or its Affiliates’ or
subcontractors’ performance or nonperformance of the Services or any other
matter arising out of, or related to, this Agreement (regardless of whether any
such claim for such damages is based in contract or in tort) exceed the amounts
actually paid to Service Provider by Service Recipient pursuant to this
Agreement.
     (c) Procedures. Any claim for indemnification under this Section 11 shall
be governed by, and be subject to, the provisions of Article V of the Separation
Agreement, which provisions are hereby incorporated by reference into this
Agreement and any references to “Agreement” in such Article V as incorporated
herein shall be deemed to be references to this Agreement.
12. Dispute Resolution.
Any controversy, dispute or claim arising out of, in connection with, or in
relation to the interpretation, performance, nonperformance, validity,
termination or breach of this Agreement or otherwise arising out of, or in any
way related to this Agreement or the transactions contemplated hereby, including
any claim based on contract, tort, statute or constitution (but excluding any
controversy, dispute or claim arising out of any Contract relating to the use or
lease of real property if any third party is a necessary party to such
controversy, dispute or claim) (collectively, “Agreement Dispute”), shall be
governed by, and be subject to, the provisions of Article IX of the Separation
Agreement, which provisions (and related defined terms) are hereby incorporated
by reference into this Agreement.
13. Property Rights; Trademark License.
     13.1 No Transfer. The Parties acknowledge and agree that nothing in this
Agreement is intended to transfer any right, title, or interest in and to any
tangible, intangible, real or personal property (including any and all
intellectual property rights). Notwithstanding any materials, deliverables, or
other products that may be created or developed by Service Provider or its
Affiliates from the date hereof through the expiration or termination of the
Services Term, Service Provider does not hereby convey, nor does Service
Recipient nor any of its Affiliates hereby obtain, any right, title, or interest
in or to any of Service Provider’s or any of its Affiliates’ equipment,
materials, deliverables, products, or any other rights or property used to
provide the Services. All customer and personnel data, files and input and
output materials and the media upon which they are located that are supplied by
Service Recipient or any of its Affiliates in connection with this Agreement
shall remain Service Recipient’s or such Affiliate’s

13



--------------------------------------------------------------------------------



 



property, respectively, and Service Provider shall not have any rights or
interests with respect thereto.
14. Confidential Information.
Any Confidential Information received by either Party or its Affiliates from the
other Party or any of its Affiliates in connection with this Agreement shall be
governed by, and be subject to, the provisions of Article VII of the Separation
Agreement, which provisions are hereby incorporated by reference into this
Agreement and any references to “Agreement” in such Article VII as incorporated
herein shall be deemed to be references to this Agreement.
15. Miscellaneous.
     15.1 Entire Agreement; Construction. This Agreement, the other Ancillary
Agreements and the Separation Agreement (including the Exhibits and Schedules
hereto and thereto) contain the entire agreement between the Parties with
respect to the subject matter hereof, and shall supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Separation Agreement, the
terms and conditions of the Separation Agreement (including amendments thereto)
shall control.
     15.2 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered one and the same agreement, and
shall become effective when each counterpart has been signed by each of the
Parties and delivered to the other Party.
     15.3 Survival of Agreement. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date and remain in full force and
effect in accordance with their applicable terms.
     15.4 Expenses. Except as otherwise expressly provided in this Agreement or
the Separation Agreement, the Parties agree that all out-of-pocket fees and
expenses incurred and directly related to the transactions contemplated hereby
shall be borne and paid by the Person incurring such fees or expenses.
     15.5 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:
To Bentley:
Attn: Richard Lindsay
Bentley Park, 2 Holland Way,
Exeter, New Hampshire, 03833
Telephone: (603) 658 6100
Facsimile: (603) 658 6101

14



--------------------------------------------------------------------------------



 



To CPEX:
Attn: Robert Hebert
2 Holland Way, Exeter
New Hampshire, 03833
Telephone: (603) 658 6100
Facsimile: (603) 658 6101
Either Party may, by notice to the other Party, change the address to which such
notices are to be given.
     15.6 Waivers. The failure of any Party to require strict performance by any
other Party of any provision in this Agreement will not waive or diminish that
Party’s right to demand strict performance thereafter of that or any other
provision hereof.
     15.7 Amendments. Subject to the terms of Section 15.10, this Agreement may
not be modified or amended except by an agreement in writing signed by each of
the Parties.
     15.8 Assignment. Except as otherwise expressly provided for in this
Agreement, this Agreement shall not be assignable, in whole or in part, by any
Party without the prior written consent of the other Party, and any attempt to
assign any rights or obligations arising under this Agreement without such
consent shall be null and void; provided that a Party must assign this Agreement
in connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its Assets, and
upon the effectiveness of such assignment the assigning Party shall be released
from all of its obligations under this Agreement if the surviving entity of such
merger or the transferee of such Assets shall agree in writing, in form and
substance reasonably satisfactory to the other Party, to be bound by all of the
terms of this Agreement as if named as a “Party” hereto.
     15.9 Successors and Assigns. Subject to Section 15.8, the provisions of
this Agreement and the obligations and rights hereunder shall be binding upon,
inure to the benefit of and be enforceable by (and against) the Parties and
their respective successors and permitted transferees and assigns.
     15.10 Termination. Notwithstanding anything to the contrary herein, this
Agreement may be terminated and abandoned at any time prior to the Distribution
Date by and in the sole discretion of Bentley without the approval of CPEX or
the stockholders of Bentley. In the event of such termination, no Party shall
have any liability of any kind to any other Party or any other Person. After the
Distribution Date, this Agreement may not be terminated except (i) by an
agreement in writing signed by each of the Parties, or (ii) as expressly
provided for in this Agreement.
     15.11 Subsidiaries. Each of the Parties shall cause to be performed all
actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party or by any entity that becomes a Subsidiary
or Affiliate of such Party on and after the Distribution Date.

15



--------------------------------------------------------------------------------



 



     15.12 Third Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, (a) the provisions of this Agreement are solely for the benefit
of the Parties and are not intended to confer upon any Person except the Parties
any rights or remedies hereunder, and (b) there are no Third Party beneficiaries
of this Agreement and this Agreement shall not provide any Third Party with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.
     15.13 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.
     15.14 Schedules. The Schedules are incorporated herein by reference and
shall be construed with and as an integral part of this Agreement to the same
extent as if the same had been set forth verbatim herein.
     15.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws,
of the State of Delaware.
     15.16 Consent to Jurisdiction. Subject to the provisions of Section 12,
each of the Parties irrevocably submits to the exclusive jurisdiction of the
United States District Court for the District of Delaware (the “Delaware
Court”), for the purposes of any suit, action or other proceeding to compel
arbitration or for provisional relief in aid of arbitration in accordance with
Section 12 or for provisional relief to prevent irreparable harm, and to the
non-exclusive jurisdiction of the Delaware Court for the enforcement of any
award issued thereunder. Each of the Parties further agrees that service of any
process, summons, notice or document by United States registered mail to such
Party’s respective address set forth in Section 15.5 shall be effective service
of process for any action, suit or proceeding in the Delaware Court with respect
to any matters to which it has submitted to jurisdiction in this Section 15.16.
Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the Delaware Court, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
     15.17 Waiver of Jury Trial. SUBJECT TO SECTIONS 12 AND 15.16 HEREIN, EACH
OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS

16



--------------------------------------------------------------------------------



 



CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.17.
     15.18 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, and the Parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     15.19 Force Majeure. The Service Provider (or any Person acting on its
behalf) shall not have any liability or responsibility to the Service Recipient
for any interruption of Services or delay or failure to perform under this
Agreement so long as and to the extent to which the interruption, delay or
failure to perform results from Force Majeure. In such event, the obligations
hereunder of the Service Provider in providing any Service, and the obligation
of the Service Recipient to pay for any such Service, shall be postponed for
such time as its performance is suspended or delayed on account thereof. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition, and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.
     15.20 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
     15.21 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.
     15.22 References; Interpretations. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires:
          (i) the words “include”, “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”;
          (ii) references in this Agreement to Sections and Schedules shall be
deemed references to Sections of, and Schedules attached to, this Agreement;

17



--------------------------------------------------------------------------------



 



          (iii) the words “hereof”, “hereby” and “herein” and words of similar
meaning when used in this Agreement refer to this Agreement in its entirety and
not to any particular Section or provision of this Agreement; and
          (iv) references in this Agreement to any time shall be to New York
City, New York time unless otherwise expressly provided herein.
     15.23 Status of Service Provider as Independent Contractor. Each Service
Recipient expressly acknowledges that each Service Provider, its Affiliates, and
each of their respective employees, agents, subcontractors and representatives
are “independent contractors,” and nothing in this Agreement is intended and
nothing shall be construed to create an employer/employee, partnership, joint
venture or other similar relationship between any Service Recipient and Service
Provider, its Affiliates, or each of their respective employees, agents,
subcontractors and representatives. In addition, each Service Provider shall
have the authority and responsibility to elect the means, manner and method of
performing the Services required to be provided by it under this Agreement. This
Agreement shall not be interpreted or construed to create an association, joint
venture, partnership, or agency between the Parties or to impose any partnership
or fiduciary obligation or related liability upon any Party.
[Signature Page Follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties caused this Transition Services Agreement
to be duly executed as of the day and year first above written.

                  BENTLEY PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ James R. Murphy     
 
  Name:  
 
James R. Murphy    
 
  Title:   Chief Executive Officer    

                  CPEX PHARMACEUTICALS, INC.    
 
           
 
  By:   John A. Sedor     
 
  Name:  
 
John A. Sedor    
 
  Title:   President and Chief Executive Officer    

[Signature Page to Transition Services Agreement]

19